DETAILED ACTION
Status of the Claims
Claims 1, 3-19, 21-25, and 27-38 are currently pending and examined herein.
The following Office Action is in response to Applicant’s communication dated 02/02/2022.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Gaublomme et al.
Claims 1, 4-5, 8-9, 12-19, 21-25, and 27-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaublomme et al. (U.S. 11,092,607 B2, which claims priority to PCT/US2016/059195, filed 05/04/2017, and to U.S. provisional 62/247,656, filed 10/28/2015, of record).  
Regarding claims 1 and 4-5, Gaublomme teaches a composition, comprising a first isolated oligonucleotide-associated antibody and a second isolated oligonucleotide-associated antibody (e.g., labeling ligands, which can be antibodies as per Fig. 3-5 and/or col. 6 lines 55-60, which can be multiplexed with a plurality of antibodies as per col. 6 lines 3-7, which are reasonably isolated, for example, after a washing step as per col. 3, 6, and/or 8), wherein 
the first isolated oligonucleotide-associated antibody comprises a first antibody capable of specifically binding to a first protein target (e.g., labeling ligands, which can be antibodies as per Fig. 3-5 and/or col. 6 lines 55-60, and are directed towards “cellular constituents”, which can be “a protein, RNA transcript, metabolite, or a DNA molecule” as per col. 3 lines 12-17) and is associated with a first oligonucleotide (e.g., associated as per Fig. 3-5 and/or col. 9), wherein the first oligonucleotide comprises a binding site for a first target sequence (e.g., “capture sequence” as per col. 4, lines 39-56 and/or col. 10, lines 7-24), a first universal primer sequence (e.g., “universal PCR priming site” as per Fig. 3-5 and Example 3), and a first sample indexing sequence (e.g., a “USI” or a “unique source sequence” as per col. 4, lines 48-51 and/or col. 18, lines 17-25, depicted in Fig. 3-5 as the combination of Index A, B, and C, as per col. 5, lines 16-39; or alternatively, the “Universal ligation handle”, which is present next to the UCI and is the same sequence in each oligonucleotide and can therefore serve as a “sample indexing sequence”), and 
the second isolated oligonucleotide-associated antibody comprises a second antibody capable of specifically binding to a second protein target (e.g., labeling ligands, which can be antibodies as per Fig. 3-5 and/or col. 6 lines 55-60, and are directed towards “cellular constituents”, which can be “a protein, RNA transcript, metabolite, or a DNA molecule” as per col. 3 lines 12-17) and is associated with a second oligonucleotide (e.g., associated as per Fig. 3-5 and/or col. 9), wherein the second oligonucleotide comprises a binding site for a second target sequence (e.g., “capture sequence” as per col. 4, lines 39-56 and/or col. 10, lines 7-24), a first universal primer sequence (e.g., “universal PCR priming site” as per Fig. 3-5 and Example 3) , and a second sample indexing sequence (e.g., a “USI” or a “unique source sequence” as per col. 4, lines 48-51 and/or col. 18, lines 17-25, depicted in Fig. 3-5 as the combination of Index A, B, and C, as per col. 5, lines 16-39; or alternatively, the “Universal ligation handle”, which is present next to the UCI and is the same sequence in each oligonucleotide and can therefore serve as a “sample indexing sequence”), and 
wherein the first protein target and the second protein target are different (e.g., “two or more distinct labeling ligands” as per col. 6 lines 4-7 and/or col. 6 lines 61-67, and for example, as per Fig. 11), and wherein the first antibody and the second antibody are different antibodies (e.g., “two or more distinct labeling ligands” as per col. 6 lines 4-7 and/or col. 6 lines 61-67, and for example, as per Fig. 11).
Regarding claim 8, Gaublomme teaches the above, wherein the first oligonucleotide is -241-68EB-298707-US3 / P-15407.USO1CONPATENTreversibly associated with the first antibody, the second oligonucleotide is reversibly associated with the second antibody, or both (e.g., via a restriction site as per col. 26, lines 55-61, or via the 5’ Amino Modifier as per Fig. 3-5, or via spatial colocalization as per Fig. 3-5 and Example 3).  
Regarding claim 9, Gaublomme teaches the above, wherein the first oligonucleotide and the second oligonucleotide is associated with the first antibody and the second antibody, respectively, through a chemical group selected from the group consisting of a UV photocleavable group, a streptavidin, a biotin, an amine, and a combination thereof (e.g., photocleavable group as per Fig. 3 and Example 3).  
Regarding claim 12, Gaublomme teaches the above, wherein the first sample indexing oligonucleotide, the second sample indexing oligonucleotide, or both, comprises a barcode sequence, a poly(A) sequence, a molecular label sequence, a cell label sequence, an amplification adaptor, a sequencing adaptor, a random multimer sequence, or a combination thereof (e.g. a “unique molecular label” or UMI as per Fig. 3-5 and/or col. 5, lines 51-57).
Regarding claims 13-14, Gaublomme teaches the above, further comprising one or more additional antibodies which are not associated with an oligonucleotide, and wherein the one or more additional antibodies which are not associated with an oligonucleotide are the same as the first antibody or the second antibody (e.g. as per Fig. 11 and/or Example 3 after cleavage of the antibodies from the oligonucleotides).  
Regarding claim 15, Gaublomme teaches the above, wherein at least one of the first protein target and the second protein target is a cell-surface protein, a cell marker, a B-cell receptor, a T-cell receptor, an antibody, an intracellular protein, a major histocompatibility complex, a tumor antigen, a receptor, or any combination thereof (e.g., as per col. 3).  
Regarding claim 16, Gaublomme teaches the above, wherein the first universal primer sequence, the second universal primer sequence, or both, comprises the sequence of a sequencing primer associated with high-throughput sequencing platforms (e.g., Illumina PCR primer sequence as per Example 3).  
Regarding claim 17, Gaublomme teaches the above, wherein the first universal primer, the second universal primer, or both, is a PCR primer (e.g., Illumina PCR primer sequence as per Example 3).  
Regarding claims 18-19, Gaublomme teaches the above, wherein the antibodies are specific to human or mouse CD21, HLA-DR, CD8, CD34, ADAM10, CD156c, ANO6, ATP1B2, ATP1B3, BSG, CD147, CD109, CD230, CD29, CD298, ATP1B3, CD44, CD45, CD47, CD51, CD59, CD63, CD97, CD98, SLC3A2, CLDND1, HLA-ABC, ICAM1, ITFG3, MPZL1, NA K ATPase alphal, ATP1A1, NPTN, PMCA ATPase, ATP2B1, SLC1A5, SLC29A1, SLC2A1, and SLC44A2 (e.g. CD51 as per Example 2, and/or “Cellular constituents may include any molecule within a cell” as per col. 3 lines 12-13).
Regarding claims 21-25 and 31-38, Gaublomme teaches the above, further comprising one or more additional isolated oligonucleotide-associated antibodies, comprising a third and/or fourth isolated oligonucleotide-associated antibody, which comprises a third and/or fourth antibody capable of specifically binding to a third and/or fourth protein target that is different or the same from the first and second protein targets, and is associated with an oligonucleotide comprising a binding site for a third and/or fourth target sequence, a binding site for a third and/or fourth universal primer, and an identifier sequence (e.g., “multiplex assay with a plurality of labeling ligands” and “two or more labeling ligands” as per col. 6, and/or “high multiplex protein or cellular constituent analysis in single cells” as per the Abstract).  
Regarding claims 27-29, Gaublomme teaches the above, further comprising a plurality of barcoding particles each comprising a plurality of oligonucleotide probes each comprising a target binding region and a barcode sequence selected from a diverse set of unique barcode sequences, wherein the plurality of barcoding particles comprises sepharose beads, streptavidin beads, agarose beads, magnetic beads, silica beads, silica-like beads, anti-biotin microbeads, anti-fluorochrome microbeads, hydrogel beads, or a combination thereof (e.g., “transfer particles” used to capture the oligonucleotides from the antibodies as well as nucleic acids in the cell, as per col. 4, lines 60-64, each particle having a unique oligonucleotide sequence, as per col. 10, lines 14-18).  
Regarding claim 30, Gaublomme teaches the above, further comprising a plurality of partitions configured to accommodate a single cell and one of the plurality of barcoding particles (e.g. wells, as per col. 22).
***
Response to Arguments
The 02/02/2022 remarks argue: not all elements are taught.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
As an initial matter, it is noted that the independent claims have been amended to recite that the first, second, and subsequent oligonucleotide-associated antibodies are each “isolated”, however, it is not clear from what they are isolated.  The remarks reiterate the specification, which discloses a “cocktail” of first and second (and subsequent) oligonucleotide-associated antibodies, such that the antibodies are reasonably not isolated from one another.  Therefore, the broadest reasonable interpretation of the term “isolated” in light of the disclosure would encompass the antibodies being isolated from almost anything.  
Next, the remarks at page 9 assert that the claims as amended are not taught by Gaublomme, allegedly since “Gaublomme teaches that the USI is generated by the user via a split pool ligation method during the labeling protocol” and therefore cannot read on the sample indexing sequence.  This is not persuasive for at least the following reasons.  First, it is noted that Gaublomme specifically teaches that the oligonucleotide remains attached (i.e. associated) with the antibody until after the USI is added.  The split-pool ligation is performed on the isolated sample (e.g. the cell) such that all oligonucleotides acquire an indexing sequence that is common among oligonucleotides of the same sample (e.g. same cell), as required by claim 1.  Specifically, see Example 3, wherein the USI is added during split-pool ligation then the oligonucleotide may be cleaved (e.g. “released from the antibody … and amplified by Illumia PCR”).  Therefore, it is clear that the oligonucleotide with the USI is present while attached to the antibody.  Second, as per the rejection, above, in the alternative, the universal ligation handle as taught by Gaublomme can read on the sample indexing sequence, since it fulfills the structural requirements of the sample indexing sequence, namely, it is an oligonucleotide and is the same sequence for multiple oligonucleotide-associated antibodies.
Next, the remarks at page 12 assert that “Gaublomme here discloses a transfer particle (not on an associated oligonucleotide) comprising a unique source identifier (USI) sequence, which in no way teaches or suggests the presently claimed compositions and systems” (emphasis in original).  In response, it is respectfully noted that Gaublomme teaches multiple embodiments in the alternative (e.g. see claim 2 of Gaublomme), some of which have the USI on the transfer particle, and some that have the USI formed on the oligonucleotide as it is associated with the antibody (e.g. as per Fig. 3-5 and 16, and Example 3).  Further, it is noted that even in such embodiments wherein the transfer particle is utilized, the oligonucleotide is still “associated” with the antibody in that when transferring the UCI to the transfer particle, a “unique-identifier-transfer composition” is formed (e.g. as per col. 4) such that “the transfer particle may be used to capture both the UCI and the nucleic acids, whereby the source of the bound cellular constituents and nucleic acids can be determined after sequencing” (emphasis added).  This is consistent with the definition of “associated” or “associated with” as provided in para [0377] of the present specification, which states that an “association can be an informatics association”.  Still further, it is noted that in the rejection, above, in the alternative, the universal ligation handle can serve as sample indexing sequence, which is solely present on the oligonucleotide (e.g. see Fig. 3-5 and 16, and Example 3).
Next, the remarks at page 12 cite alleged “disadvantages” of the USI of Gaublomme: “First, Gaublomme requires a user to fabricate the antibody-associated USI through a multi-step split pool ligation procedure. Second, due to the downstream method of its generation by the user, to the extent that the USI serves as an identifying barcode, it is barcoding the discrete polymer matrices (containing embedded singe cells or single aggregations of cellular constituents), not the sample from which said cells originated” (emphasis in original).  In response, it is respectfully noted that neither of these alleged “disadvantages”, fancied or real, do not prevent the disclosure of Gaublomme to anticipate the present claim limitations.  Secondary considerations, such as unexpected results, are not applicable in arguing against anticipatory rejections.  Similarly, arguments at page 15 of the remarks stating “The advantages of [Applicant’s] antibody cocktail of first and second isolated oligonucleotide-associated antibodies were not appreciated by those of skill in the art at the time that this invention was filed” (emphasis on original) are also not persuasive, since, as detailed herein, Gaublomme anticipates every claim limitation recited above.  Therefore, the rejection is properly made.

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Gaublomme et al. and Stoeckius et al.
Claims 1, 3-19, 21-25, and 27-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gaublomme et al. (U.S. 11,092,607 B2, which claims priority to PCT/US2016/059195, filed 05/04/2017, and to U.S. provisional 62/247,656, filed 10/28/2015, of record) in view of Stoeckius et al. (U.S. PGPub 2018/0251825 A1, which claims priority to U.S. provisional 62/453,726, filed Feb. 2, 2017 and hereinafter referred to as ‘726, of record). 
Gaublomme is relied on as above, however, it is noted that the reference is silent on the order of the sample indexing sequence, binding site for the target sequence, and the universal primer sequence on the oligonucleotides, as set forth in claim 3, the first and/or second target sequences comprising a poly(A) sequence, as set forth in claim 7, the sample indexing oligonucleotide(s) being 50-500 nucleotides in length, as set forth in claim 10, as well as the sample indexing sequence(s) being 6-60 nucleotides in length, as set forth in claim 11.
Regarding claims 3 and 7, Gaublomme teaches two universal primer sequences at each of the 5’- and 3’-termini (e.g. as per Fig. 5), that the sample indexing sequence (e.g. termed the “USI” or “unique source identifier” by Gaublomme) is between the two termini, but is altogether silent on the location of the binding site for the target sequence in between (e.g. termed the “capture sequence” by Gaublomme, as per col. 4, lines 39-56 and/or col. 10, lines 7-24).  However, as per MPEP 2144.04(VI), the particular placement of sequence placement would be an obvious matter of design choice.  Furthermore, since Gaublomme teaches that the universal primer sequence may be on either terminus and therefore the binding site for the target sequence and the sample indexing sequence are placed in between the termini, then there are only two options for the ordering of the three sequences, which Gaublomme is silent about.  In the case where there are a finite number of identified, predictable solutions (here there are two), then as per MPEP 2143 citing KSR, it would have been obvious to try either choice.
Regarding claims 5-6, Stoeckius teaches that the binding site for the first/second target sequence comprises a poly(A) sequence, such that it can bind to the first/second target sequence on the barcoding particle, being a poly(T) sequence (e.g. a capture oligo contains a poly(T) sequence to capture the poly(A) sequence on the antibody associated oligonucleotide, as per page 16).
Regarding claim 10, Gaublomme teaches the above, wherein the first oligonucleotide, the second oligonucleotide, or both, is 50-500 nucleotides in length (e.g., the USI and UCI “preferably comprises 20 to 120 nucleotides” noting that as per MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).  
Regarding claim 11, Gaublomme teaches the above, wherein the first sequence, the second sequence, or both, is 6-60 nucleotides in length (e.g., the USI and UCI “preferably comprises 20 to 120 nucleotides” noting that as per MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use the capture sequences to capture the anchor sequences in the manner of Stoeckius in the antibody-oligonucleotide conjugates of Gaublomme.  One of ordinary skill in the art would have been motivated to do so since Stoeckius teaches that this will allow for the simultaneous capture of released oligonucleotides and cellular nucleic acids on the particle (e.g. as per page 16 of Stoeckius), which is of particular interest to Gaublomme (e.g. as per col. 23, lines 62-63 of Gaublomme).
One of ordinary skill in the art would have had a reasonable expectation of success in practicing the claimed invention at the time of the effective filing date, since both references shared the same endeavor, namely, to simultaneously capture the released oligonucleotides and cellular nucleic acids onto a particle for high-throughput, single cell sequencing.
***
Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639